 
Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement dated as of November 17, 2008 (this
“Agreement”) is made by and between CSMG Technologies, Inc., a Texas
corporation, with principal executive offices located at 500 North Shoreline
Drive, Suite 1005 North, Corpus Christi, Texas 78471 (the “Company”), and La
Jolla Cove Investors, Inc. (“Holder”).
 
WHEREAS, Holder desires to purchase from the Company, and the Company desires to
issue and sell to Holder, upon the terms and subject to the conditions of this
Agreement, a Convertible Debenture of the Company in the aggregate principal
amount of $1,500,000 (the “Debenture”); and
 
WHEREAS, upon the terms and subject to the conditions set forth in the Debenture
the Debenture is convertible into shares of the Company’s Common Stock (the
“Common Stock”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 

I.
PURCHASE AND SALE OF DEBENTURE

 
A.  Transaction.  Holder hereby agrees to purchase from the Company, and the
Company has offered and hereby agrees to issue and sell to Holder in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933, as amended (the “Securities Act”), the Debenture.
 
B.  Purchase Price; Form of Payment.  The purchase price for the Debenture to be
purchased by Holder hereunder shall be $1,500,000 (the “Purchase Price”).
Simultaneously with the execution of this Agreement, Holder shall pay the
Purchase Price by wire transfer of $125,000 in immediately available funds to
the Company and delivery to the Company of a Secured Promissory Note in the
principal amount of $1,375,000, in the form attached hereto as Exhibit A (the
“Promissory Note”). Simultaneously with the execution of this Agreement, the
Company shall deliver the Debenture (which shall have been duly authorized,
issued and executed I/N/O Holder or, if the Company otherwise has been notified,
I/N/O Holder’s nominee) to the Holder.
 
C.  Second Debenture.  Provided that no Event of Default (as defined in the
Debenture) has occurred under the Debenture (provided that Holder may, in its
sole and absolute discretion waive the occurrence of such Event of Default with
respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Second Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Second
Debenture Date”) at which the Company shall sell and the Holder shall purchase a
debenture in the principal amount of $1,500,000 in exchange for a purchase price
of $1,500,000 (the “Second Debenture”), with such purchase price paid via a cash
payment of $400,000 and the issuance of a promissory note in the principal
amount of $1,100,000 (the “Second Promissory Note”), with the form of and terms
of the Second Debenture and the Second Promissory Note and payment of the
purchase price subject to the same terms and conditions of this Agreement, the
Debenture and the Promissory Note, as applicable, entered into in connection
with this Agreement and the Debenture, and when the Second Debenture is issued,
the term “Debenture” as used in this Agreement shall be deemed to include the
Second Debenture in all respects and when the Second Promissory Note is issued,
the term “Promissory Note” as used in this Agreement shall be deemed to include
the Second Promissory Note in all respects. The closing of the purchase and sale
of the Second Debenture and the issuance of the Second Promissory Note shall
occur within thirty days of the Second Debenture Date. For the purposes of this
Agreement, the “Second Debenture Period” shall mean the period that commences on
the date hereof and terminates upon the date that the remaining Principal Amount
of the Debenture is equal to an amount not greater than $250,000.


____________
 
____________
Initials
 
Initials

 
1

--------------------------------------------------------------------------------


 
D.  Third Debenture.  Provided that no Event of Default (as defined in the
Debenture) has occurred under the Debenture (provided that Holder may, in its
sole and absolute discretion waive the occurrence of such Event of Default with
respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Third Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Third Debenture
Date”) at which the Company shall sell and the Holder shall purchase a debenture
in the principal amount of $1,500,000 in exchange for a purchase price of
$1,500,000 (the “Third Debenture”), with such purchase price paid via a cash
payment of $400,000 and the issuance of a promissory note in the principal
amount of $1,100,000 (the “Third Promissory Note”), with the form of and terms
of the Third Debenture and the Third Promissory Note and payment of the purchase
price subject to the same terms and conditions of this Agreement, the Debenture
and the Promissory Note, as applicable, entered into in connection with this
Agreement and the Debenture, and when the Third Debenture is issued, the term
“Debenture” as used in this Agreement shall be deemed to include the Third
Debenture in all respects and when the Third Promissory Note is issued, the term
“Promissory Note” as used in this Agreement shall be deemed to include the Third
Promissory Note in all respects. The closing of the purchase and sale of the
Third Debenture and the issuance of the Third Promissory Note shall occur within
thirty days of the Third Debenture Date. For the purposes of this Agreement, the
“Third Debenture Period” shall mean the period that commences on the date of the
issuance of the Second Debenture to Holder and terminates upon the date that the
remaining Principal Amount of the Second Debenture is equal to an amount not
greater than $250,000.
 
E.  Fourth Debenture.  Provided that no Event of Default (as defined in the
Debenture) has occurred under the Debenture (provided that Holder may, in its
sole and absolute discretion waive the occurrence of such Event of Default with
respect to this Section), Holder shall, in Holder’s sole and absolute
discretion, select a date during the Fourth Debenture Period (as defined below)
(with such date as selected by Holder referred to herein as the “Fourth
Debenture Date”) at which the Company shall sell and the Holder shall purchase a
debenture in the principal amount of $1,500,000 in exchange for a purchase price
of $1,500,000 (the “Fourth Debenture”), with such purchase price paid via a cash
payment of $400,000 and the issuance of a promissory note in the principal
amount of $1,100,000 (the “Fourth Promissory Note”), with the form of and terms
of the Fourth Debenture and the Fourth Promissory Note and payment of the
purchase price subject to the same terms and conditions of this Agreement, the
Debenture and the Promissory Note, as applicable, entered into in connection
with this Agreement and the Debenture, and when the Fourth Debenture is issued,
the term “Debenture” as used in this Agreement shall be deemed to include the
Fourth Debenture in all respects and when the Fourth Promissory Note is issued,
the term “Promissory Note” as used in this Agreement shall be deemed to include
the Fourth Promissory Note in all respects. The closing of the purchase and sale
of the Fourth Debenture and the issuance of the Fourth Promissory Note shall
occur within thirty days of the Fourth Debenture Date. For the purposes of this
Agreement, the “Fourth Debenture Period” shall mean the period that commences on
the date of the issuance of the Second Debenture to Holder and terminates upon
the date that the remaining Principal Amount of the Second Debenture is equal to
an amount not greater than $250,000.


____________
 
____________
Initials
 
Initials

 
2

--------------------------------------------------------------------------------


 
F.  Non-Funding Penalty.  Notwithstanding the foregoing requirements of Holder
to purchase each of the Second Debenture, Third Debenture and Fourth Debenture
(each, an “Additional Debenture” and collectively, the “Additional Debentures”),
in the event that Holder does not purchase any or all of the Additional
Debentures within 10 business days of the date that the delivery of funds
associated with such purchase would otherwise be due, upon 20 days’ prior
written notice from the Company of such failure to so purchase any or all of the
Additional Debentures (during such time Holder shall have the option to cure
such failure to so purchase any Additional Debenture with no penalty attached
thereto), Holder shall pay an amount equal to $25,000 (the “Non-Funding
Penalty”) to the Company, provided however that in the event that the Common
Stock shall trade on the Trading Market (as defined in the Debenture) at a price
per share that is $0.27 per share or lower at any time during the six month
period commencing on the date hereof and ending on the six month anniversary of
the date hereof (as adjusted for any stock splits, stock dividends,
combinations, subdivisions, recapitalizations or the like), then the Non-Funding
Penalty shall be reduced to equal $5,000. The amount payable by the Holder to
the Company in connection with any damages, losses, claims or other amounts in
connection with the failure of the Holder to purchase any or all of the
Additional Debentures shall not exceed $25,000 (or $5,000, subject to the terms
of this Section) in the aggregate. Upon the payment of the Non-Funding Penalty
to the Company, the Holder shall have no further obligations or duties under
this Agreement, the Debenture or any agreements or debentures entered into in
connection with any of the Additional Debentures, if any, with respect to the
purchase of any Additional Debenture or other duties to deliver any additional
funds to the Company, provided however, that other than with respect to the
removal of the requirement to purchase and enter into any Additional Debenture,
the Company and the Holder shall remain obligated and bound by the remaining
terms and conditions of this Agreement, the Debenture, the Promissory Note and
any agreements or debentures previously entered into in connection with any
Additional Debenture. The Company’s sole and exclusive remedy in the event that
the Holder fails to purchase any or all of the Additional Debentures shall be
the right of the Company to receive the Non-Funding Penalty from the Holder.
 
G.  Non-Funding Election.  In the event that the Common Stock shall trade on the
Trading Market (as defined in the Debenture) at a price per share that is $0.25
per share or lower at any time during the six month period commencing on the
date hereof and ending on the six month anniversary of the date hereof (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like), the Holder shall have the right, in the Holder’s
sole and absolute discretion, during the time period commencing on the date
hereof and ending on the six month anniversary of the date hereof, to terminate
the right and obligation of the Holder to purchase any or all of the Additional
Debentures through the delivery of written notice to the Company of such
termination in the manner provided in Section XVII hereof. In the event that
Holder so terminates Holder’s right and obligation to purchase any or all of the
Additional Debentures under the terms of this Section I.G., the Holder shall
have no obligation to pay any of the Non-Funding Penalty and shall have no
further obligations or duties under this Agreement, the Debenture or any
agreements or debentures entered into in connection with any of the Additional
Debentures, if any, with respect to the purchase of any Additional Debenture or
other duties to deliver any additional funds to the Company, provided however,
that other than with respect to the removal of the requirement to purchase and
enter into any Additional Debenture and pay any of the Non-Funding Penalty, the
Company and the Holder shall remain obligated and bound by the remaining terms
and conditions of this Agreement, the Debenture, the Promissory Note and any
agreements or debentures previously entered into in connection with any
Additional Debenture.


____________
 
____________
Initials
 
Initials

 
3

--------------------------------------------------------------------------------


 
H.  Company Redemption of Debenture and Termination of Additional Debenture
Purchases.  Provided that no Event of Default has occurred under the Debenture,
the Company shall have the right, in the Company’s sole and absolute discretion,
during the time period commencing on the date hereof and terminating on the 45th
day following the date hereof, to (i) redeem the Debenture for a redemption
price equal to 100% of the outstanding principal amount of the Debenture, plus
any accrued and unpaid interest thereon (such aggregate amount referred to
herein as the “Redemption Amount”), and (ii) terminate the right and obligation
of the Holder to purchase all of the Additional Debentures through (x) the
delivery of written notice to the Holder of such termination in the manner
provided in Article XVII hereof and (y) the delivery to the Holder of a payment
in cash equal to the Redemption Amount within 3 business days of the delivery of
such notice. Notwithstanding the foregoing, the payment of the Redemption Amount
shall first be satisfied by and offset against any amounts due to the Company
under the Promissory Note and such amounts of the Promissory Note so applied
against the Redemption Amount that the Company is required or permitted to
redeem shall reduce the amount outstanding under the Promissory Note by a like
amount. After the application of the amount owed under the Promissory Note, if
any, to the Redemption Amount, the Company shall immediately pay in cash to the
Holder any remaining amount owed by the Company to the Holder in connection with
the payment of the Redemption Amount, return all copies of the Promissory Note
marked “Cancelled” to the Holder, and file all appropriate documentation with
the appropriate authorities to cancel, release and terminate any and all UCC
Financing Statements, liens, restrictions, security interests or encumbrances on
any of the Holder’s assets or properties that have been made in connection with
the Promissory Note and promptly deliver copies of such filings to the Holder.
The Company shall provide such other assistance related to the termination of
such financing statements, liens, restrictions, security interests or
encumbrances on any of the Holder’s assets or properties made in connection with
the Promissory Note including, but not limited to, the filing of any UCC
termination or financing statements, releases or reconveyances as reasonably
requested by the Holder.
 

II.
HOLDER’S REPRESENTATIONS AND WARRANTIES

 
Holder represents and warrants to and covenants and agrees with the Company as
follows:
 
1.  Holder is purchasing the Debenture and the Common Stock issuable upon
conversion or redemption of or payment of interest under the Debenture (the
“Conversion Shares” and, collectively with the Debenture, the “Securities”) for
its own account, for investment purposes only and not with a view towards or in
connection with the public sale or distribution thereof in violation of the
Securities Act.


____________
 
____________
Initials
 
Initials

 
4

--------------------------------------------------------------------------------


 
2.  Holder is (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, (ii) experienced in making investments of
the kind contemplated by this Agreement, (iii) capable, by reason of its
business and financial experience, of evaluating the relative merits and risks
of an investment in the Securities, and (iv) able to afford the loss of its
investment in the Securities.
 
3.  Holder understands that the Securities are being offered and sold by the
Company in reliance on an exemption from the registration requirements of the
Securities Act and equivalent state securities and “blue sky” laws, and that the
Company is relying upon the accuracy of, and Holder’s compliance with, Holder’s
representations, warranties and covenants set forth in this Agreement to
determine the availability of such exemption and the eligibility of Holder to
purchase the Securities;
 
4.  Holder understands that the Securities have not been approved or disapproved
by the Securities and Exchange Commission (the “Commission”) or any state or
provincial securities commission.
 
5.  This Agreement has been duly and validly authorized, executed and delivered
by Holder and is a valid and binding agreement of Holder enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and except as rights to indemnity and
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.
 

III.
THE COMPANY’S REPRESENTATIONS

 
The Company represents and warrants as of the date hereof to the Holder that,
except as set forth on Schedule III attached hereto, the statements contained in
this Section 3 are complete and accurate as of the date of this Agreement. As
used in this Section 3, the term “Knowledge” shall mean the knowledge of the
members of the board of directors of the Company and/or the officers or
employees of the Company after reasonable investigation.
 
A.  Capitalization.
 
1.  The authorized capital stock of the Company consists of 80,000,000 shares of
Common Stock and 10,000,000 shares of Preferred Stock of which 41,668,875 shares
and no shares, respectively, are issued and outstanding as of the date hereof
and are fully paid and nonassessable. The amount, exercise, conversion or
subscription price and expiration date for each outstanding option and other
security or agreement to purchase shares of Common Stock is accurately set forth
on Schedule III.A.1.
 
2.  The Securities have been duly and validly authorized and reserved for
issuance by the Company, and, when issued by the Company upon conversion of the
Debenture, will be duly and validly issued, fully paid and nonassessable and
will not subject the holder thereof to personal liability by reason of being
such holder.
 
3.  Except as disclosed on Schedule III.A.3., there are no preemptive,
subscription, “call,” right of first refusal or other similar rights to acquire
any capital stock of the Company or other voting securities of the Company that
have been issued or granted to any person and no other obligations of the
Company to issue, grant, extend or enter into any security, option, warrant,
“call,” right, commitment, agreement, arrangement or undertaking with respect to
any of their respective capital stock. The issuance of the Securities will not
obligate the Company to issue any other securities to any third party and will
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.


____________
 
____________
Initials
 
Initials

 
5

--------------------------------------------------------------------------------


 
B.  Organization; Reporting Company Status.
 
1.  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state or jurisdiction in which it is incorporated
and is duly qualified as a foreign corporation in all jurisdictions in which the
failure so to qualify would reasonably be expected to have a material adverse
effect on the business, properties, prospects, condition (financial or
otherwise) or results of operations of the Company or on the consummation of any
of the transactions contemplated by this Agreement (a “Material Adverse
Effect”).
 
2.  The Company is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Common Stock is
traded on the OTC Bulletin Board (“OTCBB”) and the Company has not received any
notice regarding, and to its Knowledge there is no threat of, the termination or
discontinuance of the eligibility of the Common Stock for such trading.
 
C.  Authorization.  The Company (i) has duly and validly authorized and reserved
for issuance shares of Common Stock, which is a number sufficient for the
conversion of the Debenture in full and issuable upon payment of interest under
the Debenture and (ii) at all times from and after the date hereof shall have a
sufficient number of shares of Common Stock duly and validly authorized and
reserved for issuance to satisfy the conversion of the Debenture in full. The
Company understands and acknowledges the potentially dilutive effect on the
Common Stock of the issuance of the Conversion Shares. The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Debenture in accordance with this Agreement is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company and notwithstanding the
commencement of any case under 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”).
In the event the Company is a debtor under the Bankruptcy Code, the Company
hereby waives to the fullest extent permitted any rights to relief it may have
under 11 U.S.C. § 362 in respect of the conversion of the Debenture. The Company
agrees, without cost or expense to Holder, to take or consent to any and all
action necessary to effectuate relief under 11 U.S.C. § 362.
 
D.  Authority; Validity and Enforceability.  The Company has the requisite
corporate power and authority to enter into the Documents (as such term is
hereinafter defined) and to perform all of its obligations hereunder and
thereunder (including the issuance, sale and delivery to Holder of the
Securities). The execution, delivery and performance by the Company of the
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Debenture
and the issuance and reservation for issuance of the Conversion Shares) have
been duly and validly authorized by all necessary corporate action on the part
of the Company and no further filing, consent, or authorization is required by
the Company, its board of directors, or its stockholders. Each of the Documents
has been duly and validly executed and delivered by the Company and each
Document constitutes a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as rights to
indemnity and contribution may be limited by federal or state securities laws or
the public policy underlying such laws. The Securities have been duly and
validly authorized for issuance by the Company and, when executed and delivered
by the Company, will be valid and binding obligations of the Company enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally. For purposes of
this Agreement, the term “Documents” means (i) this Agreement; (ii) the
Debenture; and (iii) the Promissory Note.


____________
 
____________
Initials
 
Initials

 
6

--------------------------------------------------------------------------------


 
E.  Validity of Issuance of the Securities.  The Debenture and the Conversion
Shares upon their issuance in accordance with the Debenture, will be validly
issued and outstanding, fully paid and nonassessable, and not subject to any
preemptive rights, rights of first refusal, tag-along rights, drag-along rights
or other similar rights.
 
F.  Non-contravention.  The execution and delivery by the Company of the
Documents, the issuance of the Securities, and the consummation by the Company
of the transactions contemplated hereby and thereby do not, and compliance with
the provisions of this Agreement and other Documents will not, conflict with, or
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of a material benefit under, or result in
the creation of any Lien (as such term is hereinafter defined) upon any of the
properties or assets of the Company or any of its Subsidiaries under, or result
in the termination of, or require that any consent be obtained or any notice be
given with respect to (i) the Articles or Certificate of Incorporation or
By-Laws of the Company or the comparable charter or organizational documents of
any of its Subsidiaries, in each case as amended to the date of this Agreement,
(ii) any loan or credit agreement, debenture, bond, mortgage, indenture, lease,
contract or other agreement, instrument or permit applicable to the Company or
any of its Subsidiaries or their respective properties or assets or (iii) any
statute, law, rule or regulation applicable to, or any judgment, decree or order
of any court or government body having jurisdiction over, the Company or any of
its Subsidiaries or any of their respective properties or assets. A “Lien” means
any assignment, transfer, pledge, mortgage, security interest or other
encumbrance of any nature, or an agreement to do so, or the ownership or
acquisition or agreement to acquire any asset or property of any character
subject to any of the foregoing encumbrances (including any conditional sale
contract or other title retention agreement). 
 
G.  Approvals.  No authorization, approval or consent of any court or public or
governmental authority is required to be obtained by the Company for the
performance by the Company of its obligations hereunder and the other Documents,
including the issuance and sale of the Securities to Holder as contemplated by
this Agreement, except such authorizations, approvals and consents as have been
obtained by the Company prior to the date hereof.


____________
 
____________
Initials
 
Initials

 
7

--------------------------------------------------------------------------------


 
H.  Commission Filings.  The Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act. The Company has properly and timely
filed with the Commission all reports, proxy statements, forms and other
documents required to be filed with the Commission under the Securities Act and
the Exchange Act since becoming subject to such Acts (the “Commission Filings”),
including without limitation the timely filing of all required reports under
Section 13 or 15(d) of the Exchange Act during the 12 months prior to the date
hereof (or for such shorter period that the Company was required to file such
reports). As of their respective dates, (i) the Commission Filings complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to such Commission Filings and (ii)
none of the Commission Filings contained at the time of its filing any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the Commission Filings, as of the dates of
such documents, were true and complete in all material respects and complied
with applicable accounting requirements and the published rules and regulations
of the Commission with respect thereto, were prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) (except
in the case of unaudited statements permitted by Form 10-QSB under the Exchange
Act) applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly presented the consolidated financial
position of the Company and its Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments that in the aggregate are not material and to any other adjustment
described therein).
 
I.  Full Disclosure.  There is no fact (other than general economic or industry
conditions known to the public generally) that has not been fully disclosed in
the Commission Filings that (i) reasonably could be expected to have a Material
Adverse Effect or (ii) reasonably could be expected to materially and adversely
affect the ability of the Company to perform its obligations pursuant to the
Documents.
 
J.  Absence of Events of Default.  No “Event of Default” (as defined in any
agreement or instrument to which the Company is a party) and no event which,
with notice, lapse of time or both, would constitute an Event of Default (as so
defined), has occurred and is continuing.
 
K.  Securities Law Matters.  Assuming the accuracy of the representations and
warranties of Holder set forth in Article II, the offer and sale by the Company
of the Securities is exempt from (i) the registration and prospectus delivery
requirements of the Securities Act and the rules and regulations of the
Commission thereunder and (ii) the registration and/or qualification provisions
of all applicable state and provincial securities and “blue sky” laws. The
Company shall not directly or indirectly take, and shall not permit any of its
directors, officers or Affiliates directly or indirectly to take, any action
(including, without limitation, any offering or sale to any person or entity of
any security similar to the Debenture) which will make unavailable the exemption
from Securities Act registration being relied upon by the Company for the offer
and sale to Holder of the Debenture and the Conversion Shares, as contemplated
by this Agreement. No form of general solicitation or advertising has been used
or authorized by the Company or any of its officers, directors or Affiliates in
connection with the offer or sale of the Debenture (and the Conversion Shares),
as contemplated by this Agreement or any other agreement to which the Company is
a party. As used in the Documents, “Affiliate” has the meaning ascribed to such
term in Rule 12b-2 under the Exchange Act.


____________
 
____________
Initials
 
Initials

 
8

--------------------------------------------------------------------------------


 
L.  Registration Rights. Except as set forth on Schedule III.L., no Person has,
and as of the Closing (as such term is hereinafter defined), no Person shall
have, any demand, “piggy-back” or other rights to cause the Company to file any
registration statement under the Securities Act relating to any of its
securities or to participate in any such registration statement.
 
M.  Interest. The timely payment of interest on the Debenture is not prohibited
by the Articles or Certificate of Incorporation or By-Laws of the Company, in
each case as amended to the date of this Agreement, or any agreement, contract,
document or other undertaking to which the Company is a party.
 
N.  No Misrepresentation. No representation or warranty of the Company contained
in this Agreement or any of the other Documents, any schedule, annex or exhibit
hereto or thereto or any agreement, instrument or certificate furnished by the
Company to Holder pursuant to this Agreement contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.
 
O.  Finder’s Fee. There is no finder’s fee, brokerage commission or like payment
in connection with the transactions contemplated by this Agreement for which
Holder is liable or responsible.
 
P.  Subsidiaries. Other than the Subsidiaries (as hereinafter defined) listed on
Schedule III.P., the Company does not presently own or control, directly or
indirectly, any interest in any other corporation, association, or other
business entity. The Company is not a participant in any joint venture,
partnership, or similar arrangement. The Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any Liens, and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.
 
Q.  Litigation. Other than as disclosed in the Commission Filings, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or its Subsidiaries that
questions the validity of this Agreement, the Documents, or the right of the
Company to enter into such agreements, or to consummate the transactions
contemplated hereby or thereby, or that might result, either individually or in
the aggregate, in any material adverse changes in the business, assets or
condition of the Company and its Subsidiaries, taken as a whole, financially or
otherwise, or any change in the current equity ownership of the Company or its
Subsidiaries. Neither the Company nor its Subsidiaries are parties or subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality. There is no action, suit, proceeding or
investigation by the Company or its Subsidiaries currently pending or that the
Company or its Subsidiaries intends to initiate.


____________
 
____________
Initials
 
Initials

 
9

--------------------------------------------------------------------------------


 
R.  Agreements.  Except for agreements explicitly contemplated hereby, or
disclosed in the Commission Filings, there are no agreements, understandings or
proposed transactions between the Company and any of its officers, directors,
Affiliates, or any affiliate thereof.
 
S.  Tax Returns.  The Company and each of its Subsidiaries has made and filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
 
T.  Acknowledgment Regarding Holder’s Purchase of Securities.  The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm's length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Holder is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
statement made by Holder or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is not advice or a
recommendation and is merely incidental to the Holder’s purchase of the
Securities. The Company further represents to Holder that the Company's decision
to enter into this Agreement has been based solely on the independent evaluation
of the Company and its representatives.
 
U.  No Integrated Offering.  Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities to the Holder. The issuance of the Securities to
the Holder will not be integrated with any other issuance of the Company's
securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.
 
V.  Solvency.  The Company (after giving effect to the transactions contemplated
by this Agreement) is solvent (i.e., its assets have a fair market value in
excess of the amount required to pay its probable liabilities on its existing
debts as they become absolute and matured) and currently the Company has no
information that would lead it to reasonably conclude that the Company would
not, after giving effect to the transaction contemplated by this Agreement, have
the ability to, nor does it intend to take any action that would impair its
ability to, pay its debts from time to time incurred in connection therewith as
such debts mature. The Company did not receive a qualified opinion from its
auditors with respect to its most recent fiscal year end and, after giving
effect to the transactions contemplated by this Agreement, does not anticipate
or know of any basis upon which its auditors might issue a qualified opinion in
respect of its current fiscal year.


____________
 
____________
Initials
 
Initials

 
10

--------------------------------------------------------------------------------


 
W.  No Shell Company.  The Company is not, nor at any time preceding the date
hereof has the Company been a “shell company,” as such term is defined in
paragraph (i)(1)(i) of Rule 144 or Rule 12b-2 of the Exchange Act, the effect of
which would prevent the Holder from selling the Conversion Shares without
restriction pursuant to Rule 144 (as hereinafter defined).
 
X.  No Investment Company.  The Company is not, and upon the issuance and sale
of the Securities as contemplated by this Agreement will not be an "investment
company" required to be registered under the Investment Company Act of 1940 (an
"Investment Company"). The Company is not controlled by an Investment Company.
 
Y.  Material Changes.  Since the date of the Company’s latest audited financial
statements, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or required to be disclosed in Commission filings, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.
 
Z.  Compliance.  Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
 
AA.  Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.
 
BB.  Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for (i) Liens that do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries, and (ii) Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.


____________
 
____________
Initials
 
Initials

 
11

--------------------------------------------------------------------------------


 
CC.  Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any person or entity. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
person or entity of any of the Intellectual Property Rights of others.
 
DD.  Sarbanes-Oxley; Internal Accounting Controls.   The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that material information relating to the Company, including its
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company's most recently
filed periodic report under the Securities Exchange Act of 1934, as the case may
be, is being prepared. The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the date prior to
the filing date of the most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company's
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company's knowledge, in other factors that
could significantly affect the Company's internal controls.
 
EE.  Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to Holder as a result of Holder and the Company
fulfilling their obligations or exercising their rights under the Documents,
including without limitation as a result of the Company's issuance of the
Securities and Holder’s ownership of the Securities.


____________
 
____________
Initials
 
Initials

 
12

--------------------------------------------------------------------------------


 
FF.  Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of Holder or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. The Company understands and confirms that Holder will rely on the
foregoing representations and covenants in effecting transactions in securities
of the Company.
 
GG.  Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse
effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
HH.  Seniority.  As of the Closing Date, no indebtedness or other equity of the
Company is senior to, or pari passu with, the Debenture in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise.
 
II.  No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers. By making this representation the Company does not, in
any manner, waive the attorney/client privilege or the confidentiality of the
communications between the Company and its lawyers.
 

IV.
CERTAIN COVENANTS AND ACKNOWLEDGMENTS

 
A.  Filings.  The Company shall take all actions and make all necessary
Commission Filings and “blue sky” filings required to be made by the Company in
connection with the sale of the Securities to Holder as required by all
applicable laws, including without limitation such action as the Company shall
reasonably determine is necessary to qualify the Securities, or obtain an
exemption for the Securities for sale to the Holder at the Closing pursuant to
this Agreement under all applicable laws, and shall provide a copy thereof to
Holder promptly after such filing.
 
B.  Reporting Status.  With a view to making available to the Holder the
benefits of Rule 144 promulgated under the Securities Act or any similar rule or
regulation of the Commission that may at any time permit Holder to sell
securities of the Company to the public without registration (“Rule 144”), and
as a material inducement to the Holder’s purchase of the Securities, the Company
represents, warrants, and covenants to the following:
 
1.  The Company's Common Stock is and for the last 12 months prior to the date
hereof has been registered under Section 12(g) of the Exchange Act;
 
2.  The Company is not and for at least the last 12 months prior to the date
hereof has not been a "shell company," as defined in paragraph (i)(1)(i) of Rule
144 or Rule 12b-2 of the Exchange Act;
 
3.  The Company is and for the last 12 months prior to the date hereof has been
subject to the reporting requirements of section 13 or 15(d) of the Exchange Act
and has filed all required reports under section 13 or 15(d) of the Exchange Act
during the 12 months prior to the date hereof, other than Form 8-K reports;


____________
 
____________
Initials
 
Initials

 
13

--------------------------------------------------------------------------------


 
4.  From the date hereof until all the Securities either have been sold by the
Holder, or may permanently be sold by the Holder without any restrictions
pursuant to Rule 144, (the "Registration Period") (i) the Company shall file
with the SEC in a timely manner all required reports under section 13 or 15(d)
of the Exchange Act and such reports shall conform to the requirements of the
Exchange Act and the SEC for filing thereunder, and (ii) the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination;
 
5.  During the Registration Period the Company shall not become a "shell
company," as defined in paragraph (i)(1)(i) of Rule 144 or Rule 12b-2 of the
Exchange Act; and
 
6.  The Company shall furnish to the Holder so long as the Holder owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Holders to sell such securities pursuant to
Rule 144 without registration.
 
C.  8-K Filing.  On or before the fourth Business Day following the date hereof,
the Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Documents in the form required by the Exchange
Act and attaching the material Documents (including, without limitation, this
Agreement and the Debenture) as exhibits to such filing (the “8-K Filing”). In
the event that the Company does not file the 8-K Filing within four Business
Days following the date hereof, the Discount Multiplier (as defined in the
Debenture) under the Debenture shall decrease by one percentage point (1%) for
each period of five Business Days that the 8-K Filing is not filed by the
Company following the date hereof for all conversions of the Debenture
thereafter.
 
D.  Listing.  Except to the extent the Company lists its Common Stock on The New
York Stock Exchange, The American Stock Exchange or The Nasdaq Stock Market, the
Company shall have its Common Stock traded on OTCBB. If the Common Stock is
delisted from OTCBB, the Company will arrange to have the Common Stock traded on
the most liquid national securities exchange or quotation system that the Common
Stock is qualified to be listed on, it being understood, however, that
compliance with the foregoing shall not be deemed a waiver of any Event of
Default under the Debenture.
 
E.  Reserved Conversion Shares.  The Company at all times from and after the
date hereof shall have such number of shares of Common Stock duly and validly
authorized and reserved for issuance as shall be sufficient for issuance in full
of the Conversion Shares. The Company shall take all action reasonably necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Debenture and the Additional Debentures outstanding, if any.
If at any time the number of authorized shares of Common Stock of the Company is
insufficient to effect the full conversion of the Debenture and the Additional
Debentures outstanding, if any, the Company shall call and hold a special
meeting of the shareholders of the Company within thirty (30) days of such
occurrence, for the sole purpose of increasing the number of authorized shares
of the Common Stock. The Company's management shall recommend to the
shareholders to vote in favor of increasing the number of shares of authorized
Common Stock. Management shall also vote all of its shares in favor of
increasing the number of authorized shares of Common Stock.


____________
 
____________
Initials
 
Initials

 
14

--------------------------------------------------------------------------------


 
F.  Information.  Each of the parties hereto acknowledges and agrees that Holder
shall not be provided with, nor be given access to, any material non-public
information relating to the Company.
 
G.  Accounting and Reserves.  The Company shall maintain a standard and uniform
system of accounting and shall keep proper books and records and accounts in
which full, true, and correct entries shall be made of its transactions, all in
accordance with GAAP applied on consistent basis through all periods, and shall
set aside on such books for each fiscal year all such reserves for depreciation,
obsolescence, amortization, bad debts and other purposes in connection with its
operations as are required by such principles so applied.
 
H.  Transactions with Affiliates.  So long as the Debenture is outstanding,
neither the Company nor any of its Subsidiaries shall, directly or indirectly,
enter into any material transaction or agreement with any stockholder, officer,
director or Affiliate of the Company or family member of any officer, director
or Affiliate of the Company, unless the transaction or agreement is (i) reviewed
and approved by a majority of Disinterested Directors (as such term is
hereinafter defined) and (ii) on terms no less favorable to the Company or the
applicable Subsidiary than those obtainable from a nonaffiliated person. A
“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are owned directly or indirectly by
the Company. A “Disinterested Director” shall mean a director of the Company who
is not and has not been an officer or employee of the Company and who is not a
member of the family of, controlled by or under common control with, any such
officer or employee.
 
I.  Certain Restrictions.  So long as the Debenture is outstanding, no dividends
shall be declared or paid or set apart for payment nor shall any other
distribution be declared or made upon any capital stock of the Company, nor
shall any capital stock of the Company be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of shares of
Common Stock made for purposes of an employee incentive or benefit plan
(including a stock option plan) of the Company or pursuant to any of the
security agreements listed on Schedule IV.I) for any consideration by the
Company, directly or indirectly, nor shall any moneys be paid to or made
available for a sinking fund for the redemption of any Common Stock. So long as
the Debenture remains outstanding, the Company shall not, without the prior
written consent of the Holder, (i) issue or sell shares of Common Stock or
Preferred Stock without consideration or for a consideration per share less than
the bid price as determined on the Trading Market (the “Bid Price”) of the
Common Stock determined immediately prior to its issuance, (ii) issue any
preferred stock, warrant, option, right, contract, call, or other security or
instrument granting the holder thereof the right to acquire Common Stock without
consideration or for a consideration less than such Common Stock's Bid Price
determined immediately prior to its issuance, or (iii) file any registration
statements on Form S-8 covering securities valued at more than $500,000 in the
aggregate as reflected on the table in the registration statement, provided,
however, that nothing in this Section IV. shall prohibit the Company from
selling convertible debt to raise capital where the conversion price is fixed at
a value that is greater than the Bid Price immediately prior to the issuance of
such debt (such financing an “Angel Financing”) or selling shares of common
stock of Live Tissue Connect, Inc. (“LTC”), a subsidiary of the Company, in an
initial public offering registered with the Commission (“IPO”) or shares of LTC
preferred stock through an offering placed by Jesup & Lamont Securities
Corporation, or selling shares of Common Stock in that IPO.


____________
 
____________
Initials
 
Initials

 
15

--------------------------------------------------------------------------------


 
J.  Short Selling.  So long as the Debenture is outstanding, Holder agrees and
covenants on its behalf and on behalf of its affiliates that neither Holder nor
its affiliates shall at any time engage in any short sales with respect to the
Company’s Common Stock, or sell put options or similar instruments with respect
to the Company’s Common Stock. The parties acknowledge that Holder shall be
entitled to sell the Common Stock from each Debenture conversion immediately
upon submission of the applicable Debenture Conversion Notice, and payment of
the purchase price, to the Company for such Common Stock.
 
K.  Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other person or entity that Holder is
an “Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Holder could
be deemed to trigger the provisions of any such plan or arrangement, by virtue
of receiving Securities under the Transaction Documents or under any other
agreement between the Company and Holder.
 
L.  Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for the payment of payroll and other working capital
purposes and not for the repayment or redemption of any obligations or interests
held by any officers, directors, or shareholders of the Company.
 
M.  Subsequent Equity Sales.  In addition to the limitations set forth herein
and except as provided in Section IV.I., from the date hereof until such time as
Holder does not hold any of the Securities, the Company shall be prohibited from
effecting or entering into an agreement to effect any financing involving a
“Variable Rate Transaction” or an “MFN Transaction” (each as defined below). The
term “Variable Rate Transaction” shall mean a transaction in which the Company
issues or sells (i) any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock. The term “MFN Transaction” shall
mean a transaction in which the Company issues or sells any securities in a
capital raising transaction or series of related transactions which grants to an
investor the right to receive additional shares based upon future transactions
of the Company on terms more favorable than those granted to such investor in
such offering. Holder shall be entitled to obtain injunctive relief against the
Company to preclude any such issuance, which remedy shall be in addition to any
right to collect damages


____________
 
____________
Initials
 
Initials

 
16

--------------------------------------------------------------------------------


 
N.  Most Favored Nation Provision.  Any time the Company effects a subsequent
financing other than an Angel Financing, Holder may elect, in its sole
discretion, to exchange all or some portion of the Debenture(s) then held by it
for the securities issued in a subsequent financing based on the then
outstanding principal amount of the Debenture(s) plus any other fees then owed
by the Company to Holder, at the effective price at which such securities are
sold in such subsequent financing.
 

V.
ISSUANCE OF COMMON STOCK

 
A.  The Company undertakes and agrees that no instruction other than the
instructions referred to in this Article V shall be given to its transfer agent
for the Conversion Shares and that the Conversion Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and applicable law. Nothing contained in this Section
V.A. shall affect in any way Holder’s obligations and agreement to comply with
all applicable securities laws upon resale of such Common Stock.
 
B.  Holder shall have the right to convert the Debenture by telecopying an
executed and completed Conversion Notice (as such term is defined in the
Debenture) to the Company. Each date on which a Conversion Notice is telecopied
to and received by the Company in accordance with the provisions hereof shall be
deemed a Conversion Date (as such term is defined in the Debenture). The Company
shall cause the transfer agent to transmit the certificates evidencing the
Common Stock issuable upon conversion of the Debenture (together with a new
debenture, if any, representing the principal amount of the Debenture not being
so converted) to Holder via express courier, or if a Registration Statement
covering the Common Stock has been declared effective by the SEC by electronic
transfer, within two (2) business days after receipt by the Company of the
Conversion Notice, as applicable (the “Delivery Date”).
 
C.  Upon the conversion of the Debenture or respective part thereof, the Company
shall, at its own cost and expense, take all necessary action (including the
issuance of an opinion of counsel) to assure that the Company's transfer agent
shall issue stock certificates in the name of Holder (or its nominee) or such
other persons as designated by Holder and in such denominations to be specified
at conversion or exercise representing the number of shares of common stock
issuable upon such conversion or exercise. The Company covenants that the
Conversion Shares will be unlegended, free-trading, and freely transferable, and
will not contain a legend restricting the resale or transferability of the
Company Common Stock provided the Conversion Shares, as applicable, are being
sold pursuant to an effective registration statement covering the Common Stock
to be sold or is otherwise exempt from registration when sold.
 
D.  The Company understands that a delay in the delivery of the Common Stock in
the form required pursuant to this section, or the Mandatory Redemption Amount
described in Section E hereof, beyond the Delivery Date or Mandatory Redemption
Payment Date (as hereinafter defined) could result in economic loss to the
Holder. As compensation to the Holder for such loss, the Company agrees to pay
late payments to the Holder for late issuance of Common Stock in the form
required pursuant to Section E hereof upon Conversion of the Debenture or late
payment of the Mandatory Redemption Amount, in the amount of $100 per business
day after the Delivery Date or Mandatory Redemption Payment Date, as the case
may be, for each $10,000 of Debenture principal amount being converted or
redeemed. The Company shall pay any payments incurred under this Section in
immediately available funds upon demand. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Common Stock by the Delivery Date
or make payment by the Mandatory Redemption Payment Date, the Holder will be
entitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and the Holder shall each be
restored to their respective positions immediately prior to the delivery of such
notice, except that late payment charges described above shall be payable
through the date notice of revocation or rescission is given to the Company.


____________
 
____________
Initials
 
Initials

 
 
17

--------------------------------------------------------------------------------


 
E.  Mandatory Redemption. In the event the Company is prohibited from issuing
Common Stock, or fails to timely deliver Common Stock on a Delivery Date, or
upon the occurrence of an Event of Default (as defined in the Debenture) or for
any reason other than pursuant to the limitations set forth herein, then at the
Holder's election, the Company must pay to the Holder ten (10) business days
after request by the Holder or on the Delivery Date (if requested by the Holder)
a sum of money determined by multiplying up to the outstanding Principal Amount
(as defined in the Debenture) of the Debenture designated by the Holder by 118%,
together with accrued but unpaid interest thereon ("Mandatory Redemption
Payment"). The Mandatory Redemption Payment must be received by the Holder on
the same date as the Company Common Stock otherwise deliverable or within ten
(10) business days after request, whichever is sooner ("Mandatory Redemption
Payment Date"). Upon receipt of the Mandatory Redemption Payment, the
corresponding Debenture principal and interest will be deemed paid and no longer
outstanding.
 
F. Buy-In. In addition to any other rights available to the Holder, if the
Company fails to deliver to the Holder such Common Stock issuable upon
conversion of a Debenture by the Delivery Date and if ten (10) days after the
Delivery Date the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Common Stock which the Holder anticipated receiving upon such conversion (a
"Buy-In"), then the Company shall pay in cash to the Holder (in addition to any
remedies available to or elected by the Holder) the amount by which (A) the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate principal and/or
interest amount of the Debenture for which such conversion was not timely
honored, together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if the
Holder purchases shares of Common Stock having a total purchase price of $11,000
to cover a Buy-In with respect to an attempted conversion of $10,000 of
Debenture principal, the Company shall be required to pay the Holder $1,000,
plus interest. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In.


____________
 
____________
Initials
 
Initials

 
18

--------------------------------------------------------------------------------


 
G.  The Securities shall be delivered by the Company to the Holder pursuant to
Section I.B. hereof on a “delivery-against-payment basis” at the Closing.
 
H.  Certificates evidencing the Conversion Shares shall not contain any legend:
(i) while a registration statement covering the resale of such security is
effective under the Securities Act, or (ii) following any sale of such
Conversion Shares pursuant to Rule 144, or (iii) if such Conversion Shares are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly if required by the Company’s transfer agent to effect
the removal of the legend hereunder. If all or any portion of a Debenture is
converted or exercised (as applicable) at a time when there is an effective
registration statement to cover the resale of the Conversion Shares, or if such
Conversion Shares may be sold under Rule 144 or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations thereof) then such Conversion Shares shall be issued free of all
legends. The Company agrees that at such time as such legend is no longer
required under this Section, it will, no later than three Trading Days following
the delivery by Holder to the Company or the Company's transfer agent of a
certificate representing the Conversion Shares, as applicable, issued with a
restrictive legend, deliver or cause to be delivered to Holder a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.
 

VI.
CLOSING DATE

 
The “Closing” shall occur by the delivery: (i) to the Holder of the documents
evidencing the Debenture and all other Documents, and (ii) to the Company the
Purchase Price, including the Promissory Note, and the date on which the Closing
occurs shall be referred to herein as the “Closing Date”.
 

VII.
CONDITIONS TO THE COMPANY’S OBLIGATIONS

 
Holder understands that the Company’s obligation to sell the Debenture on the
Closing Date to Holder pursuant to this Agreement is conditioned upon:
 
A.  Delivery by Holder to the Company of the Purchase Price, including the
Promissory Note evidencing such applicable portion of the Purchase Price;
 
B.  The accuracy on the Closing Date of the representations and warranties of
Holder contained in this Agreement as if made on the Closing Date (except for
representations and warranties which, by their express terms, speak as of and
relate to a specified date, in which case such accuracy shall be measured as of
such specified date) and the performance by Holder in all material respects on
or before the Closing Date of all covenants and agreements of Holder required to
be performed by it pursuant to this Agreement on or before the Closing Date; and


____________
 
____________
Initials
 
Initials

 
19

--------------------------------------------------------------------------------


 
C.  There shall not be in effect any law or order, ruling, judgment or writ of
any court or public or governmental authority restraining, enjoining or
otherwise prohibiting any of the transactions contemplated by this Agreement.
 

VIII.
CONDITIONS TO HOLDER’S OBLIGATIONS

 
The Company understands that Holder’s obligation to purchase the Securities on
the Closing Date pursuant to this Agreement is conditioned upon:
 
A.  Delivery by the Company of the Debenture (I/N/O Holder or I/N/O Holder’s
nominee) to Holder;
 
B.  The accuracy on the Closing Date of the representations and warranties of
the Company contained in this Agreement as if made on the Closing Date (except
for representations and warranties which, by their express terms, speak as of
and relate to a specified date, in which case such accuracy shall be measured as
of such specified date) and the performance by the Company in all respects on or
before the Closing Date of all covenants and agreements of the Company required
to be performed by it pursuant to this Agreement on or before the Closing Date,
all of which shall be confirmed to Holder by delivery of the certificate of the
chief executive officer of the Company to that effect;
 
C.  The Company shall have delivered to the Holder a certificate of the Company
executed by an officer of the Company, dated as of the Closing, certifying
the resolutions adopted by the Company’s board of directors authorizing the
execution of the Documents, the issuance of the Securities, and the transactions
contemplated hereby, and copies of any required third party consents, approvals
and filings required in connection with the consummation of the transactions
contemplated by this Agreement;
 
D.  There not having occurred (i) any general suspension of trading in, or
limitation on prices listed for, the Common Stock on the Trading Market, (ii)
the declaration of a banking moratorium or any suspension of payments in respect
of banks in the United States, (iii) the commencement of a war, armed
hostilities or other international or national calamity directly or indirectly
involving the United States or any of its territories, protectorates or
possessions or (iv) in the case of the foregoing existing at the date of this
Agreement, a material acceleration or worsening thereof;
 
E.  There not having occurred any event or development, and there being in
existence no condition, having or which reasonably and foreseeably could have a
Material Adverse Effect;
 
F.  There shall not be in effect any law, order, ruling, judgment or writ of any
court or public or governmental authority restraining, enjoining or otherwise
prohibiting any of the transactions contemplated by this Agreement;
 
G.  The Company shall have obtained all consents, approvals or waivers from
governmental authorities and third persons necessary for the execution, delivery
and performance of the Documents and the transactions contemplated thereby;


____________
 
____________
Initials
 
Initials

 
20

--------------------------------------------------------------------------------


 
H.  Holder shall have received such additional documents, certificates, payment,
assignments, transfers and other deliveries as it or its legal counsel may
reasonably request and as are customary to effect a closing of the matters
herein contemplated;
 
I.  Delivery by the Company of a legal opinion with respect to the Company and
the Subsidiaries regarding the enforceability of this Agreement and the
transactions contemplated hereunder from its outside counsel in form and
substance satisfactory to Holder; and
 
J.  Delivery by the Company of a valid waiver of any preemptive rights held by
the individuals and/or parties listed on Schedule III.A.3 hereto in form and
substance satisfactory to Holder.
 

IX.
SURVIVAL; INDEMNIFICATION

 
A.  The representations, warranties and covenants made by each of the Company
and Holder in this Agreement, the annexes, schedules and exhibits hereto and in
each instrument, agreement and certificate entered into and delivered by them
pursuant to this Agreement, including without limitation the terms of this
Article IX, shall survive the Closing and the consummation of the transactions
contemplated hereby. In the event of a breach or violation of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach or violation available to it under the provisions
of this Agreement or otherwise, whether at law or in equity, irrespective of any
investigation made by or on behalf of such party on or prior to the Closing
Date.
 
B.  The Company hereby agrees to indemnify and hold harmless Holder, its
affiliates and their respective officers, directors, employees, consultants,
partners, members and attorneys (collectively, the “Holder Indemnitees”) from
and against any and all losses, claims, damages, judgments, penalties,
liabilities and deficiencies (collectively, “Losses”) and agrees to reimburse
Holder Indemnitees for all reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel), in each case promptly as
incurred by Holder Indemnitees and to the extent arising out of or in connection
with:
 
    1.  any misrepresentation, omission of fact or breach of any of the
Company’s representations or warranties contained in this Agreement or the other
Documents, or the annexes, schedules or exhibits hereto or thereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement or the other Documents;
 
    2.  any failure by the Company to perform any of its covenants, agreements,
undertakings or obligations set forth in this Agreement or the other Documents
or any instrument, certificate or agreement entered into or delivered by the
Company pursuant to this Agreement or the other Documents;
 
    3.  the purchase of the Debenture, the conversion of the Debenture, the
payment of interest on the Debenture, the consummation of the transactions
contemplated by this Agreement and the other Documents, the use of any of the
proceeds of the Purchase Price by the Company, the purchase or ownership of any
or all of the Securities, the performance by the parties hereto of their
respective obligations hereunder and under the Documents or any claim,
litigation, investigation, proceedings or governmental action relating to any of
the foregoing, whether or not Holder is a party thereto; and/or


____________
 
____________
Initials
 
Initials

 
21

--------------------------------------------------------------------------------


 
    4.  resales of the Common Stock by Holder in the manner and as contemplated
by this Agreement and the Documents.
 
C.  Promptly after receipt by a party seeking indemnification pursuant to this
Article IX (an “Indemnified Party”) of written notice of any investigation,
claim, proceeding or other action in respect of which indemnification is being
sought (each, a “Claim”), the Indemnified Party promptly shall notify the
Company against whom indemnification pursuant to this Article IX is being sought
(the “Indemnifying Party”) of the commencement thereof, but the omission so to
notify the Indemnifying Party shall not relieve it from any liability that it
otherwise may have to the Indemnified Party except to the extent that the
Indemnifying Party is materially prejudiced and forfeits substantive rights or
defenses by reason of such failure. In connection with any Claim as to which
both the Indemnifying Party and the Indemnified Party are parties, the
Indemnifying Party shall be entitled to assume the defense thereof.
Notwithstanding the assumption of the defense of any Claim by the Indemnifying
Party, the Indemnified Party shall have the right to employ separate legal
counsel and to participate in the defense of such Claim, and the Indemnifying
Party shall bear the reasonable fees, out-of-pocket costs and expenses of such
separate legal counsel to the Indemnified Party if (and only if): (x) the
Indemnifying Party shall have agreed to pay such fees, out-of-pocket costs and
expenses, (y) the Indemnified Party and the Indemnifying Party reasonably shall
have concluded that representation of the Indemnified Party and the Indemnifying
Party by the same legal counsel would not be appropriate due to actual or, as
reasonably determined by legal counsel to the Indemnified Party, potentially
differing interests between such parties in the conduct of the defense of such
Claim, or if there may be legal defenses available to the Indemnified Party that
are in addition to or disparate from those available to the Indemnifying Party
or (z) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in
clauses (x), (y) or (z) above, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
legal counsel for the Indemnified Party (together with appropriate local
counsel). The Indemnifying Party shall not, without the prior written consent of
the Indemnified Party (which consent shall not unreasonably be withheld), settle
or compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnified Party from all liabilities
with respect to such Claim or judgment.
 
D.  In the event one party hereunder should have a claim for indemnification
that does not involve a claim or demand being asserted by a third party, the
Indemnified Party promptly shall deliver notice of such claim to the
Indemnifying Party. If the Indemnifying Party disputes the claim, such dispute
shall be resolved by mutual agreement of the Indemnified Party and the
Indemnifying Party or by binding arbitration conducted in accordance with the
procedures and rules of the American Arbitration Association. Judgment upon any
award rendered by any arbitrators may be entered in any court having competent
jurisdiction thereof.


____________
 
____________
Initials
 
Initials

 
22

--------------------------------------------------------------------------------


 

X.
GOVERNING LAW

 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California, without regard to the conflicts of law principles of
such state.
 

XI.
SUBMISSION TO JURISDICTION

 
Each of the parties hereto consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the City of San Diego or the state
courts of the State of California sitting in the City of San Diego in connection
with any dispute arising under this Agreement and the other Documents. Each
party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may effectively do so, any defense of an inconvenient forum or
improper venue to the maintenance of such action or proceeding in any such court
and any right of jurisdiction on account of its place of residence or domicile.
Each party hereto irrevocably and unconditionally consents to the service of any
and all process in any such action or proceeding in such courts by the mailing
of copies of such process by registered or certified mail (return receipt
requested), postage prepaid, at its address specified in Article XVII. Each
party hereto agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.
 

XII.
WAIVER OF JURY TRIAL

 
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER DOCUMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND OTHER DOCUMENTS. EACH PARTY HERETO (i)
CERTIFIES THAT NEITHER OF THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
 

XIII.
COUNTERPARTS; EXECUTION

 
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but both of which counterparts shall
together constitute one and the same instrument. A facsimile transmission of
this signed Agreement shall be legal and binding on both parties hereto.


____________
 
____________
Initials
 
Initials

 
23

--------------------------------------------------------------------------------


 

XIV.
HEADINGS

 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.
 

XV.
SEVERABILITY

 
In the event any one or more of the provisions contained in this Agreement or in
the other Documents should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 

XVI.
ENTIRE AGREEMENT; REMEDIES, AMENDMENTS AND WAIVERS

 
This Agreement and the Documents constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of such parties. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by both parties. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 

XVII.
NOTICES

 
Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
confirmation of receipt, when sent by facsimile; (iii) three (3) days after
being sent by U.S. certified mail, return receipt requested, or (iv) one (1) day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:


____________
 
____________
Initials
 
Initials

 
24

--------------------------------------------------------------------------------





 
A.
If to the Company, to:
         
CSMG Technologies, Inc.
   
Attn: Donald S. Robbins, President and CEO
   
500 North Shoreline Drive, Suite 1005 North
   
Corpus Christi, Texas 78471
   
Telephone: 361-887-7546
   
Facsimile: 361-884-0792
       
B.
If to Holder, to:
         
La Jolla Cove Investors, Inc.
   
1150 Silverado Street, Suite 220
   
La Jolla, California 92037
   
Telephone: 858-551-8789
   
Facsimile: 858-551-8779

 
The Company or Holder may change the foregoing address by notice given pursuant
to this Article XVII.
 

XVIII.
CONFIDENTIALITY

 
Each of the Company and Holder agrees to keep confidential and not to disclose
to or use for the benefit of any third party the terms of this Agreement or any
other information which at any time is communicated by the other party as being
confidential without the prior written approval of the other party; provided,
however, that this provision shall not apply to information which, at the time
of disclosure, is already part of the public domain (except by breach of this
Agreement) and information which is required to be disclosed by law (including,
without limitation, pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act and the Exchange Act).
 

XIX.
MAXIMUM INTEREST RATE

 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate as provided for herein shall exceed the maximum lawful rate which
may be contracted for, charged, taken or received by the Holder in accordance
with any applicable law (the “Maximum Rate”), the rate of interest applicable to
this Agreement shall be limited to the Maximum Rate. To the greatest extent
permitted under applicable law, the Company hereby waives and agrees not to
allege or claim that any provisions of this Agreement could give rise to or
result in any actual or potential violation of any applicable usury laws.
 

XX.
ASSIGNMENT

 
This Agreement shall not be assignable by the Company without the prior written
consent of the Holder. The Holder may assign this Agreement upon 10 days prior
written notice to the Company.


____________
 
____________
Initials
 
Initials

 
25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.





CSMG Technologies, Inc.   La Jolla Cove Investors, Inc.           By:
/s/ Donald S. Robbins
 
By:
/s/ Travis William Huff
          Name:
Donald S. Robbins
 
Name:
Travis William Huff
          Title:
President and CEO
 
Title:
Portfolio Manager/Vice President

 


____________
 
____________
Initials
 
Initials

 
26

--------------------------------------------------------------------------------


 
SCHEDULE III.A.1
 


Stock Options Date
Date exp
Shares
Exercise Price
Remaining 1 
           
Robbins
 
Mar, 2009
100,000
0.33
     
Mar, 2009
200,000
0.28
 
Robbins
 
May-13
225,000
0.605
 
Jones
 
May-13
100,000
0.55
 
Jones
 
May-13
100,000
0.24
 
Hanor
 
May-13
50,000
0.55
 
Stern
 
May-13
50,000
0.55
 
Hohauser
 
May-13
100,000
0.55
 
Nemachek
2/7/2007
2/7/2017
50,000
0.625
 
Scott Shaffer
   
100,000
0.75
 
D Robbins
7/21/2008
7/21/2013
200,000
1.1
 
R Machen
7/21/2008
7/21/2013
200,000
1.1
 
Bruce Jones
7/21/2008
7/21/2013
200,000
1.1
 
H Hohauser
7/21/2008
7/21/2013
200,000
1.1
 
C Derdeyn
7/21/2008
7/21/2013
200,000
1.1
 
E Robbins
7/21/2008
7/21/2013
200,000
1.1
 

 
____________________

1 No options have been exercised.



____________
 
____________
Initials
 
Initials

 
27

--------------------------------------------------------------------------------


 
SCHEDULE III.A.3
 
PREEMPTIVE RIGHTS
 
None.
 




____________
 
____________
Initials
 
Initials

 
28

--------------------------------------------------------------------------------


 
SCHEDULE III.L.
 
REGISTRATION RIGHTS


Name
     
1. Robert Machen
Right to convert restricted shares of CSMG at $0.625/share.
   
2. Don Robbins
Right to convert restricted shares of CSMG at $0.625/share.
   
3. Jesup & Lamont Securities
Has (i) one demand registration right for the Warrant Shares upon an IPO of Live
Tissue Connect, Inc. and (ii) unlimited piggyback rights, upon CSMG filing a
registration statement other than a Form S-4 or Form S-8.
   
4. Series A Preferred Stockholders
In connection with the issuance of Series A convertible preferred, each holder
has unlimited piggyback rights following the IPO of Live Tissue Connect, Inc.
(“LTC”), CSMG’s subsidiary, either in shares of LTC or if there is no IPO of
LTC, then into shares of CSMG. The registration rights terminate at the earlier
of five years after the IPO or at the time any holder of such conversion shares
can sell their conversion shares within a three month period under Rule 144.

 


____________
 
____________
Initials
 
Initials

 
29

--------------------------------------------------------------------------------


 
SCHEDULE III.P.
 
SUBSIDIARIES
 
Live Tissue Connect, Inc.
 
 


____________
 
____________
Initials
 
Initials

 
30

--------------------------------------------------------------------------------


 
SCHEDULE IV.I.
 
SECURITY AGREEMENTS
 
None.
 
 


____________
 
____________
Initials
 
Initials

 
31

--------------------------------------------------------------------------------


 
EXHIBIT A
 
SECURED PROMISSORY NOTE
 
 


____________
 
____________
Initials
 
Initials

 
32

--------------------------------------------------------------------------------

